Exhibit 10.3
FEDERAL DEPOSIT INSURANCE CORPORATION
WASHINGTON, D.C.

                        )          
In the Matter of
    )     STIPULATION AND CONSENT           )     TO THE ISSUANCE OF AN        
  )     ORDER TO CEASE AND DESIST,    
ADVANTA BANK CORP.
    )     ORDER FOR RESTITUTION,    
DRAPER, UTAH
    )     and           )     ORDER TO PAY    
(INSURED STATE NONMEMBER BANK)
    )                 )     FDIC-08-259b           )     FDIC-08-403k          
)          

     Subject to the acceptance of this STIPULATION AND CONSENT TO THE ISSUANCE
OF AN ORDER TO CEASE AND DESIST AND ORDER FOR RESTITUTION (CONSENT AGREEMENT) by
the Federal Deposit Insurance Corporation (FDIC), it is hereby stipulated and
agreed by and between a representative of the Legal Division of the FDIC and
Advanta Bank Corp., Draper, Utah (Respondent) as follows:
     1. The Respondent has been advised of its right to receive a Notice of
Charges for an Order to Cease and Desist and for Restitution; Notice of
Assessment of Civil Money Penalties; Findings of Fact and Conclusions of Law;
Order to Pay; and Notice of Hearing (collectively, NOTICE) detailing the
violations of law and/or unsafe or unsound banking practices alleged to have
been committed by the Respondent for which an Order to Cease and Desist, Order
for Restitution, and

 



--------------------------------------------------------------------------------



 



Order to Pay (ORDER) may issue against the Respondent pursuant to sections 8(b)
and 8(i)(2)of the Federal Deposit Insurance Act (Act), 12 U.S.C. §§ 1818(b) and
1818(i)(2).
     2. The Respondent has been further advised of its right to a hearing on the
charges under sections 8(b)and 8(i)(2) of the Act, 12 U.S.C. §§ 1818(b) and
1818(i)(2), and the FDIC Rules of Practice and Procedure, 12 C.F.R. Part 308.
     3. The Respondent is represented by counsel.
     4. The Respondent admits that the FDIC is the appropriate Federal banking
agency to maintain this enforcement action pursuant to section 3(q)(3) of the
Act, 12 U.S.C. § 1813(q)(3), and that the FDIC has jurisdiction over it and the
subject matter of this proceeding.
     5. The FDIC has reason to believe that the Respondent engaged in unsafe and
unsound banking practices and violations of law in connection with the marketing
of the Cash Back Reward feature of Respondent’s credit card products and acts or
practices related to the Respondent’s repricing of credit card accounts.
Specifically, the FDIC has reason to believe the Respondent engaged in
violations of section 5 of the Federal Trade Commission Act, 15 U.S.C. §
45(a)(1) (Section 5) and the adverse action notification requirements of the
Equal Credit Opportunity Act, 15 U.S.C. §§ 1691 et seq. (“ECOA”), set forth at
15 U.S.C. § 1691(d), and Regulation B of the

2



--------------------------------------------------------------------------------



 



Board of Governors of the Federal Reserve System, 12 C.F.R. Part 202 et seq.
(“Regulation B”), set forth at 12 C.F.R. § 202.9 (collectively “Adverse Action
Notification Requirements”).
     6. In the interest of compromise and settlement, the Respondent, solely for
the purpose of this proceeding pursuant to sections 8(b)and 8(i)(2) of the Act,
12 U.S.C. §§ 1818(b) and 1818(i)(2), and without admitting or denying any of the
unsafe or unsound banking practices or violations of law or regulation as set
forth in paragraph 5 of this CONSENT AGREEMENT, hereby consents and agrees to
the issuance of the ORDER by the FDIC, and further consents and agrees to pay a
civil money penalty in the amount of $150,000 to the Treasury of the United
States pursuant to the provisions of section 8(i)(2)of the Act, 12 U.S.C. §
1818(i)(2), and to pay restitution to certain customers as set forth in the
Order pursuant to the provisions of section 8(b)(6) of the Act, 12 U.S.C §
1818(b)(6).
     7. The Respondent further agrees to pay the civil money penalty assessed by
delivering to the FDIC a certified check payable to the Treasury of the United
States in the amount of $150,000 within five (5) days of the execution of the
CONSENT AGREEMENT. Upon issuance of the ORDER by the FDIC, the FDIC shall remit
the certified check to the Treasury of the United

3



--------------------------------------------------------------------------------



 



States.
     8. In the event the FDIC accepts this CONSENT AGREEMENT and issues the
ORDER, Respondent agrees not to seek or accept indemnification for the civil
money penalty assessed and paid in this matter.
     9. The Respondent further stipulates and agrees that such ORDER will be
deemed to be an order which has become final under the Act, and that such ORDER
shall become effective upon its issuance by the FDIC and fully enforceable by
the FDIC pursuant to the provisions of the Act subject only to the conditions of
paragraphs 10 and 11 of this CONSENT AGREEMENT.
     10. In the event the FDIC accepts this CONSENT AGREEMENT and issues the
ORDER, it is agreed that no action will be taken by the FDIC against the
Respondent to enforce the ORDER in the United States District Court unless the
Respondent or any director, officer, employee, agent, successor or assign, or
other institution-affiliated party (collectively, the Bank Parties) has violated
or is about to violate any provision of such ORDER.
     11. (a) In the event the FDIC accepts this CONSENT AGREEMENT and issues the
ORDER, this will be a release by the FDIC of the Respondent and Bank Parties
with respect to the alleged violations of Section 5 identified by the FDIC
arising

4



--------------------------------------------------------------------------------



 



out of the Respondent’s marketing of the Cash Back Reward feature of its credit
card products and acts or practices relating to the Respondent’s repricing of
credit card accounts, the Adverse Action Notification Requirements, and any
other allegations relating in any manner to the FDIC’s Compliance Report of
Examination dated January 16, 2007 (Release Violations). In the event the FDIC
accepts this CONSENT AGREEMENT and issues the ORDER, it is agreed that the FDIC
shall not initiate any further legal action, except an action to enforce the
terms of the ORDER, against any of the Bank Parties based on the Release
Violations.
          (b) Except as provided herein, the Respondent agrees and acknowledges
that the terms and provisions of this CONSENT AGREEMENT and the acceptance by
the FDIC of this CONSENT AGREEMENT and the issuance of the ORDER shall not in
any way bar, estop or otherwise prevent the FDIC from taking any other action
against any of the Bank Parties, or any of the Respondent’s current or former
institution-affiliated parties.
     12. The Bank disagrees with FDIC’s assertion that Section 5 (including
implementing rules, regulations, regulatory guidance, and statements of policy)
applies to business-purpose credit cards issued to owners of small businesses
and other professionals. The FDIC and the

5



--------------------------------------------------------------------------------



 



Respondent agree that entering into this CONSENT AGREEMENT shall not constitute
an admission of liability by the Respondent for the transactions and practices
that form the basis of the ORDER; nor shall it constitute a waiver of any
substantive or procedural rights of the Respondent or Bank Parties to refute any
alleged violations of Section 5 or the Adverse Action Notification Requirements
not mentioned in the Compliance Report or the ORDER.
     13. The Respondent hereby waives:
          (a) all defenses and counterclaims of any kind to the NOTICE and in
this proceeding;
          (b) a public hearing for the purpose of taking evidence on such
alleged charges;
          (c) the filing of proposed findings of fact and conclusions of law;
          (d) the issuance of a recommended decision by an administrative law
judge;
          (e) the filing of exceptions and briefs with respect to such
recommended decision; and
          (f) judicial review of the ORDER as provided by section 8(h) of the
Act, 12 U.S.C. § 1818(h), or any other challenge to the validity of the ORDER.

6



--------------------------------------------------------------------------------



 



Dated this 24 day of June, 2009.

     
FDIC
  ADVANTA BANK CORP.
LEGAL DIVISION
  DRAPER, UTAH
 
   
BY:
  BY:  
/s/ Carol G. Laakso
  /s/ Dennis Alter      
Carol G. Laakso
  Dennis Alter
Counsel
  Director  
 
  /s/ Calvin M. Boardman
 
   
 
  Calvin M. Boardman
 
  Director  
 
  /s/ Philip M. Browne
 
   
 
  Philip M. Browne
 
  Director  
 
  /s/ Fred W. Fairclough
 
   
 
  Fred W. Fairclough
 
  Director  
 
  /s/ Fred P. Gonzales
 
   
 
  Fred P. Gonzales
 
  Director  
 
  /s/ John F. Moore
 
   
 
  John F. Moore
 
  Director  
 
  /s/ William Wirthlin
 
   
 
  William Wirthlin
 
  Director
 
   
 
  Comprising the Board of
 
  Directors of Advanta Bank
 
  Corp., Draper, Utah

7